Title: To John Adams from Louisa Catherine Johnson Adams, 27 January 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					27 Jan—6 Feb 1820
				
				27th. Jany Remained at home all the morning in the course of which twenty cards were left—At five oclock our dinner party began to assemble—we sat down 22 under the expectation of a formal & stiff kind of meal as the company were almost almost all strangers to us—but they were very animated and cheerful and before dinner was over you would have thought we had been acquainted many years—They left us early a very good custom which has been introduced by which much and many disagreeables are avoided—28 Went in the morning to see Mrs: Smith from whom I had received a very urgent note—I found her in great distress as William had again been arrested on the old ground, and had at last to free himself from difficulties which were constantly accumulating taken the benefit of the act—His uncle is rejoiced that he has at last brought himself to this as in the circumstances in which he is without a prospect of promotion it was utterly impossible for him to do any thing to extricate himself from the pressure of his debts—Mr: A—  and George went to dine at Mr. Crawfords and from thence to an Evening party at Col Freemans which I declined as I did not feel in spirits for company of any kind John and I staid at home with Charles and Mary who took their Drawing Lesson as usual—29 I felt in such wretched spirits all the morning I was absolutely good for nothing—Sat at home and read Halls Travels—Mr: A— at dinner said to me said I had better go to Mrs: De Neuvilles George John and myself accordingly attended and I should have passed a very pleasant evening had I not been teazed to death by mistakes and explanations about missing Notes of invitation and want of punctuality in returning visits, for which I am everlastingly reproached—I wish from my heart people would not give me a consequence I do not in the least desire to possess, and would not give suffer me to sink into my natural insignificance. but as long as my parties are fashionable and the Secretary gives good wine it is in vain to contend against this torment of pleasure As a Young Woman I detested society, and always looked upon it as a toil; as an old one it is becoming an insupportable burthen upon the footing on which it is set in this place—Mr: Holmes made a Speech in the House upon the Missouri Question and occupied the floor of the House two days it is said to very little purpose, as he has produced very lit no effect as it regards the question before them of any consequence; and expressed sentiments which neither party approve—How difficult it is to steer a middle course in such circumstances—Poor Massachusetts was very roughly treated by him, and his threats to Virginia through her were tremendous—Where passion is already so high would a prudent man endeavour to encrease jealousy, and natural hatred, by exaggerating danger and inspiring terror? Surely this is not wise and cannot be approved by the majority of his Constituents—He came to me several times in the course of the Evening, and complained of low spirits, repeatedly saying how much he envied me for possessing a flow of spirits which was the chief support of my frail existence I received many flattering messages in the course of the evening one from Senator Pinckney who sent me word he was gone to fetch his Wife who would make it a point to visit me as soon as she arrived, and one from Mrs: Madison inviting to see her and saying she intended to visit Washington next winter, and should take a corner at my parties—All this is very civil but what does it amount to; I fear I am growing cinical since I find  the most trifling occurrences are turned into political machinery Even my countenance was watched at the Senate during Mr: Pinckneys speech as I was afterwards informed by one of the gentlemen—If my husbands sentiments are to be tried and judged by such variations, the gentlemen will have hard work to  fix a standard to form their opinion upon—30. Read prayers at home the weather being very bad—The boys were to have dined with their Aunt Frye but found the weather too bad to walk so far—Staid at home all the evening—31 At home all day—In the Evening the boys went to a party at Mrs: Pleasantons with Mary—They expected to dance but in consequence of the Music disappointing them, they had a dull party—They left me at Mrs: Smiths on their way and returned with considerable ill humour, at least an hour earlier than I expected—1st: Feb. The day severely cold—went and paid several morning visits, at one of which I was pretty closely questioned about my Tuesday Evenings, especially to assertain if I was not liable to have improper persons at my house—As people come by invitation, and no one without an introduction by one of our acquaintance I can scarcely understand what this means—There is such an  attempt to introduce distinctions here & to clash our society it is to me perfectly sickening—I am the reputed author of it which is the most laughable part of it As my own family connections rank according to this new scale among the inadmissables—This is too preposterous for common sense!—And it is absolutely disgusting to me to hear of rabble and such stuff as we used to laugh at so much previous to the French Revolution under the appellation of the Cannaille—Returned home to dine with the boys Mr:— A— being engaged to dine with Mr: Calhoun—In the evening we had a small party on account of the severe cold and we made out tolerably with singing and dancing on the Carpet—2 The boys went to hear Mr:  Randolph but were quite disappointed; he is said to have fallen of prodigiously since he was in Congress formerly—George went from thence to dine with his Aunt Frye; and in the evening Mary, John and Charles went to a party at Mr: Ramsays, and I brought them home after taking Tea at my Sisters—Every thing appears to go on more smoothly than was anticipated—The Young folks were quite enchanted with their party—3 This day a party of 22 to dinner selected by Mr: A— that the boys might see the most striking members of Congress—Mr: Calhoun the Secretary Mr: Pinkney Mr: Burton Mr Foote Mr: Hemphill Col R M Johnson Genl Bloomfield Mr Mellen Mr Metcalf Mr Norvill Joe Joe Monroe Mr: Packer Mr: Roberts Mr: Jenkins Mr: Storrs Mr Taylor Mr: Vandye & Mr Warfield—Mr: R King & Mr: Livermore declined—I did not dine at Table there not being sufficient room for our company and wishing that my Sons might not  lose the opportunity offered to them—The gentlemen all went away gay to say no more5 Feb Went into George Town to make some purchases and to do some business for George and they left cards for the Heads of Departments to take leave—In the evening George John & myself took Tea at Mrs: Smiths and bade her farewell—6 This morning was passed in confusion and very disagreeable anticipations at the approaching seperation which cost me all the fortitude I possess to visit it without shrinking—George has become a very valuable companion for his father and I think is forming fast—He is subject to a depression of spirits and a nervous irritability  which makes me quite uneasy otherwise we have been much gratified by his general improvement—John is still the boy and would enjoy himself more if he did not persevere in a principle altogether foolish of never doing any thing during the vacation—This often occasions weariness and the time always hangs heavy on his hands—We passed the evening at Mr: de Neuvilles at the request of them both & George appeared much pleased—John began to enjoy it just as the dancing finished and we were obliged to return home—You will have heard ere you receive this of the loss poor John sustained of his Trunk from behind the Mail—Poor fellow he left us much agitated and distressed and I feel very anxious about him he was so feverish—Yours respectfully 
				
					L C A
				
				
			